Citation Nr: 1742262	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-36 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service-connection for left ear hearing loss.

4. Entitlement to service connection for a low back disability, including as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2010, the RO denied entitlement to service connection for an anxiety condition and bilateral hearing loss. 

In January 2012, the RO denied entitlement to service connection for a low back disability.  In February 2012, the RO reconsidered and confirmed the previous denial of entitlement to service connection for a low back disability.

Per the Veteran's request, a Travel Board hearing before a Veterans Law Judge was scheduled for November 2015.  However, the Veteran notified the Board on the day of the hearing that he was unable to attend, withdrew his request for a Board hearing, and asked that the Board proceed with a decision.

As detailed below, VA-generated evidence has been added to the claims file since the claims were last adjudicated in an April 2015 Supplemental Statement of the Case (SSOC), and the Veteran has not waived initial Agency of Original Jurisdiction (AOJ) of this evidence.  However, this evidence does not apply to the issue of entitlement to service connection for right ear hearing loss.  Therefore, there is no prejudice to the Veteran in the Board's decision as to that issue.

Below, the Board adjudicates the service connection claim for right ear hearing loss.  However, the issues of entitlement to service connection for left ear hearing loss, an acquired psychiatric disorder, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have current right ear hearing loss that meets the auditory thresholds required for service connection.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Sensorineural hearing loss is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Claim for Right Ear Hearing Loss - Analysis

The Veteran asserts that he has hearing loss which is related to noise exposure during service.  As indicated above, the Board herein adjudicates the service connection claim for right ear hearing loss and remands the service connection claim for left ear hearing loss. 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In October 2010, the Veteran was afforded a VA audiology examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
15
20
LEFT
15
10
10
15
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this case, a current hearing loss disability for VA purposes is not shown in the Veteran's right ear.  As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385, and the October 2010 VA audiometry findings did not produce findings that meet the above-stated regulatory definition of a hearing loss disability in the right ear. There are no other audiometric findings in the claims file dated since the Veteran filed his initial claim for service connection for hearing loss.

As the record does not demonstrate that the Veteran has right ear hearing loss within VA standards since the filing of the claim, there is no valid claim of service connection for right ear hearing loss. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In so concluding, the Board recognizes that the Veteran is competent to report his hearing difficulty; however, his statements are not competent to establish that he has a right ear hearing loss disability which by regulation must be shown by official audiometry.  The preponderance of the evidence is therefore against the service connection claim for a right ear hearing loss disability.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The Veteran has not been afforded a VA examination as to his claim of service connection for an acquired psychiatric disorder.  VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's VA treatment records indicate that he has been diagnosed with depression, posttraumatic stress disorder (PTSD), and anxiety.  See April 2016 VA treatment records.  He contends that his current acquired psychiatric disorders are related to service, including having highway flares thrown at his fuel tanker by protesters while stationed in Germany.  He also stated that the protestors would try to block his route when he was driving the fuel tanker. However, there is insufficient evidence to determine whether the Veteran's current acquired psychiatric disorder is related to service.  Therefore, a remand is required to obtain a VA examination.  

As to the issue of entitlement to service connection for left ear hearing loss, the Veteran was afforded a VA examination in October 2010.  The VA examiner opined that the Veteran's left ear hearing loss is less likely than not caused by or a result of military noise exposure.  This opinion was based solely on the Veteran's normal hearing upon separation from service.  However, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds this nexus opinion to be inadequate, and remand is necessary to obtain an addendum opinion as to the etiology of the Veteran's left ear hearing loss.

As to the issue of entitlement to service connection for a low back disability, the November 2011 and February 2016 VA examiners gave opinions as to the baseline severity of the Veteran's low back disability, prior to any aggravation by service-connected disabilities.  However, it is unclear which service connected disability or disabilities they deemed to have aggravated the low back disability, as no opinion is given as whether a service-connected disability actually aggravated the low back disability.  While the November 2014 VA examiner opined that the service-connected right knee disability did not aggravated the low back disability beyond its natural progression during service, no opinion is given as to whether the Veteran's service connected disability aggravated the low back disability beyond its natural progression after service.  For these reasons, a remand is required to obtain an adequate opinion as to whether the Veteran's low back disability was aggravated beyond its normal progression by a service-connected disability.

In addition, the Veteran's treating VA physician opined in September 2013 that the Veteran's chronic neck and low back pain resulted from a fall sustained more than 30 years prior that caused him significant disability.  No rationale was given to support this opinion.  On remand, the VA examiner should provide an opinion as to whether the Veteran's fall from a trailer during service, which caused his service-connected neck disability, also caused his low back disability.

The record also reflects that VA-generated evidence has been added to the claims file since the remaining claims were last adjudicated in an April 2015 SSOC.  In this regard, the Veteran underwent a VA examination for a low back disability in February 2016 and VA treatment records dated January 2015 to June 2017 were added to the claims file in July 2017, after the SSOC, and a new SSOC was not issued with consideration of the new VA examination report and VA treatment records.  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013 (applicable here), but does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105(e).  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of the February 2016 VA examination report and new VA treatment records, a remand is also required for the AOJ to consider this evidence in a SSOC.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records related to the issues on appeal.

2. Obtain an addendum medical opinion from the VA examiner that conducted the October 2010 VA examination, or a suitable substitute.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the left ear hearing loss disability is related to or caused by service.  

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorders.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

For each diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the acquired psychiatric disorder is related to or caused by service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Obtain an addendum medical opinion from the VA examiner that conducted the December 2014 VA examination, or a suitable substitute.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated

The examiner should provide an opinion as to the following questions:

** Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's low back disability is related to or caused by service, to include the fall that caused his service-connected cervical spine disability?

** Is it as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current low back disability is AGGRAVATED (permanently worsened beyond the normal progression) by his service-connected disabilities?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

If aggravation is found, the examiner is asked to determine a baseline level of severity of the low back disability prior to aggravation by the service-connected disabilities.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


